Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendments filed on 2 June, 2022.

Examiner’s Comment
Claims 1-3 and 5-21 are allowed.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1, 20 and 21. When considering the limitations as recited in the entirety of said claims the prior art neither teaches nor suggests all of the limitations in the manner disclosed by Applicant. 

The closest relevant prior art includes:
McBride et al (US 2018/0123974) teaches: 
“In some embodiments, a computing system might receive, over a network, a request for network services from a customer. The request for network services might include desired performance parameters for the requested network services, without information regarding any of specific hardware, specific hardware type, specific location, or specific network for providing the requested network services. The computing system might allocate network resources from one or more networks, based at least in part on the desired performance parameters. Based on a determination that at least one network can no longer provide at least one network resource having the desired performance parameters, the computing system might allocate at least one other network resource from at least one second network, based at least in part on network performance metrics, and based at least in part on the desired performance parameters.”

However, McBride does not teach the claim limitation: “wherein deriving, with the computing system, distributable synchronization state across at least one of the identified two or more network resources, a backplane of one or more of the two or more first networks, or the one or more transport links comprises performing one of: comparing, with the computing system, system clocks each associated with each of the identified two or more network resources, and deriving, with the computing system, the distributable synchronization state based on any differences in the comparison of the system clocks; or comparing, with the computing system, two or more Qbit multi-states of two or more quantum timing systems associated with at least two of the identified two or more network resources, and deriving, with the computing system, the distributable synchronization state based on any differences in the comparison of the two or more Qbit multi-states of each quantum timing system”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459